Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
Election/Restrictions
2.	Applicant’s election without traverse of SEQ ID NO:1 as the species of first CISC component, and SEQ ID NO:2 as the species of second CISC component, in the reply filed on 28 February 2022 is acknowledged.

Status of Application, Amendments, and/or Claims
4.	The Response filed on 28 February 2022 has been entered in full.  Claims 87-88, 93-99, 101, 104 and 107-134 have been cancelled, and claims 135-158 have been added. Newly added claims 135-158 will be examined as they fit under the rubric of the elected invention.  Therefore, claims 135-158 are pending and the subject of this Office Action.

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on 05 June 2019, 03 March 2021, 24 August 2021, 01 March 2022 and 02 March 2022 have been considered by the examiner. The third party submission filed 22 February 2022 has been considered by the Examiner.

Specification
6.	The disclosure is objected to because of the following informalities:  in the Specification, the size of the ASCII text file of the Sequence Listing is required to be in bytes, not kilobytes. See below for a detailed description of this requirement. Appropriate correction is required.

Nucleotide and/or Amino Acid Sequence Disclosures
7.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows: in the Specification, the size of the ASCII text file in bytes.


Claim Rejections - 35 USC § 112, 1st Paragraph (Written Description)
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 135-138, 140-145, 147-153 and 155-157 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
10.	The claims are drawn quite broadly to a polynucleotide for expression of a dimerization activatable chemical- induced signaling complex (CISC) in a cell, comprising: a polynucleotide sequence encoding a first polypeptide component of the CISC, and a polynucleotide sequence encoding a second polypeptide component of the CISC, operatively linked to at least one promoter, wherein the first polypeptide component comprises, in N to C terminal order, an extracellular domain comprising an FK506 binding protein (FKBP) domain, an IL-2 receptor gamma (IL2Rg) transmembrane domain, and an IL2Rg signaling domain; wherein the second polypeptide component comprises, in N to C terminal order, an extracellular domain comprising an FKBP-rapamycin-binding (FRB) domain, an IL-2 receptor beta (IL2Rb) transmembrane domain, and an IL2Rb signaling domain.  The claims also recite wherein the wherein the first polypeptide component comprises a polypeptide sequence having at least 90% amino acid sequence identity to SEQ ID NO: 1; or wherein the second polypeptide component comprises a polypeptide sequence having at least 90% amino acid sequence identity to SEQ ID NO: 2. The claims also recite viral vectors and cells comprising said polynucleotide. Thus, the claims are drawn to a genus of polynucleotides endcoding polypeptide molecules that are defined only by a partial structure and a desired function (i.e., is a dimerization activatable chemical-induced signaling complex (CISC)).
11.	A "representative number of species" means that the species, which are adequately described, are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").  "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed."  In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.).
12.	To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the claims is a partial structure and a desired function.  It is noted that the Specification defines that the various domains of the CISC component “comprise a natural, synthetic, or a mutated or truncated for of the native domain”, and that “in some embodiments, a mutated or truncated form of any given domain comprises an amino acid sequence with 100%, 95%, 90% or 85% sequence identity” (See pg. 43). While the specification provides adequate written description for a polynucleotide for expression of a dimerization activatable chemical- induced signaling complex (CISC) in a cell, comprising: a polynucleotide sequence encoding a first polypeptide component of the CISC, and a polynucleotide sequence encoding a second polypeptide component of the CISC, operatively linked to at least one promoter, wherein the first polypeptide component comprises the amino acid sequence SEQ ID NO:1 and the second polypeptide component comprises the amino acid sequence of SEQ ID NO:2, it does not provide adequate written description for a commensurate number of the species of CISC-encoding polynucleotides encompassed by the claims.  Specifically, while the Specification discloses a polynucleotide for expression of a dimerization activatable chemical- induced signaling complex (CISC) in a cell, comprising: a polynucleotide sequence encoding a first polypeptide component of the CISC, and a polynucleotide sequence encoding a second polypeptide component of the CISC, operatively linked to at least one promoter, wherein the first polypeptide component comprises the amino acid sequence SEQ ID NO:1 and the second polypeptide component comprises the amino acid sequence of SEQ ID NO:2 resulting n expansion and enrichment of T cells (See Figures 6 and 12, for example), a result that was not inhibited by the application of an anti-IL2 antibody (See Figure 19), it does not provide adequate written description for a commensurate number of the species of fusion proteins encompassed by the claims that also exhibit these activities. Specifically, the Specification does not provide sufficient written description as to the structural features of the claimed genus of domains of the CISC component, which the Specification teaches “comprise a natural, synthetic, or a mutated or truncated for of the native domain”, and that “in some embodiments, a mutated or truncated form of any given domain comprises an amino acid sequence with 100%, 95%, 90% or 85% sequence identity” (See pg. 43), that have the same function of encoding a dimerization activatable chemical-induced signaling complex in a cell.
13.	It is well known that minor structural differences even among structurally related compounds can result in substantially different biology, expression and activities.  Based on the instant disclosure, there is insufficient guidance based on the reliance of disclosure of a few species of constructs to direct a person of skill in the art to select or to predict particular residues in the claimed domains of the CISC components that are essential for providing for a dimerization activatable chemical-induced signaling complex in a cell. Additionally, the description of a few species of constructs is not adequate written description of an entire genus of functionally equivalent polynucleotides, which incorporate all variants and analogs that are encompassed by the claims.
14.	The distinguishing characteristics of the claimed genus are not described.  The only adequately described species is a  polynucleotide for expression of a dimerization activatable chemical- induced signaling complex (CISC) in a cell, comprising: a polynucleotide sequence encoding a first polypeptide component of the CISC, and a polynucleotide sequence encoding a second polypeptide component of the CISC, operatively linked to at least one promoter, wherein the first polypeptide component comprises the amino acid sequence SEQ ID NO:1 and the second polypeptide component comprises the amino acid sequence of SEQ ID NO:2.  Accordingly, the specification does not provide adequate written description of the claimed genus.
15.	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (See page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116).
16.	With the exception of the polynucleotide referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed polynucleotides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The nucleic acid itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
17.	One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
18.	Therefore, only the polynucleotide referred to above, but not the full breadth of the claims, meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Summary

19.	Claims 135-138, 140-145, 147-153 and 155-157 stand rejected.
Claims 139, 146, 154 and 158 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Advisory Information

     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JON M LOCKARD/
Examiner, Art Unit 1647
June 3, 2022